United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bangor, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Madonna M. Soctomah, for the appellant
Office of Solicitor, for the Director

Docket No. 09-719
Issued: December 30, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 22, 2009 appellant, through his representative, filed a timely appeal from the
November 19, 2008 decision of the Office of Workers’ Compensation Programs finding an
overpayment of compensation, for which he was without fault, and denying waiver of the
recovery. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment in the amount of
$23,425.15 during the period November 30, 1996 through December 15, 1998 for which he was
not at fault; and (2) whether the Office properly denied waiver of the recovery of the principle
balance.
FACTUAL HISTORY
On October 4, 1971 appellant, then a 38-year-old letter carrier, twisted his right knee
while exiting his postal vehicle. The Office accepted that he sustained a torn medial meniscus

and authorized surgical repair. Appellant was placed on the periodic rolls on March 1, 1972. He
returned to work in 1972. On September 18, 1981 the Office granted appellant a schedule award
for 16 percent impairment to the right lower extremity. Appellant filed a recurrence of disability
claim on January 10, 1992 which the Office denied on September 18, 1992.
On October 25, 1979 appellant sustained a left knee injury. He underwent left knee
arthroscopy on November 29, 1979 and received a schedule award for 12 percent impairment of
the left lower extremity. Appellant filed an occupational disease claim for left knee injury on
June 9, 1988. He underwent left knee surgery on August 23, 1988. The Office accepted this
claim for a traumatic aggravation of underlying degenerative changes in left knee on
January 2, 1989. Appellant underwent additional left knee surgery on January 25, 1990. The
Office granted a schedule award for an additional 16 percent impairment of the left lower
extremity on May 9, 1991. Dr. Philip R. Kimball, a Board-certified orthopedic surgeon,
performed an arthroscopy of the left knee with irrigation and debridement of the chondromalacia
on November 23, 1992. He performed a total knee arthroplasty on August 24, 1993. On
December 12, 1994 the Office granted appellant a schedule award for an additional 15 percent
impairment of the left lower extremity for a total impairment rating of 43 percent.
Appellant filed a claim for a new right knee traumatic injury on October 2, 1992 alleging
that on October 21, 1991 he again twisted his right knee dismounting his postal vehicle. The
Office denied his claim for an additional schedule award on May 15, 1995. Dr. Kimball
performed right knee arthroscopy with chondroplasty and resection of the medial meniscus on
August 24, 1995. He performed a total knee arthroplasty on the right on May 30, 1996. The
Office entered appellant on the periodic rolls on June 14, 1996. On February 27, 1997 the Office
granted him a schedule award for 37 percent impairment of the right knee to run from
November 30, 1996 to December 15, 1998. Appellant requested a lump-sum payment on
March 4, 1997. The Office determined that he was entitled to $44,466.82. Appellant accepted
this sum on March 24, 1997.
On April 16, 1998 the Office made a preliminary determination that appellant received an
overpayment of compensation in the amount of $23,415.15 as he received schedule awards
totaling 53 percent impairment of his right lower extremity but was only entitled to
compensation for 37 percent impairment. It found that appellant was without fault in the
creation of the overpayment. The Office finalized this decision on October 6, 2004.
In an order dated October 17, 2008, the Office vacated the October 6, 2004 overpayment
determination and reissued the preliminary determination that appellant had received an
overpayment in the amount of $23,415.15 due to excessive schedule awards. On October 30,
2008 appellant contended that he had a service-related diagnosis of depression and anxiety
complicated by alcohol and organ brain syndrome and had moved seven times since 1997.
Appellant received a bankruptcy judgment on August 17, 2004, but did not include the Federal
Employees’ Compensation Act overpayment as he was unaware of it.1 He requested waiver of
1

The Office’s procedure manual provides: “A claimant’s obligation to repay an overpayment is nullified if the
bankruptcy court has discharged the debt in a bankruptcy proceeding.” Federal (FECA) Procedure Manual, Part 6 -Debt Management, Initial Overpayment Actions, Chapter 6.200.4e(3) (September 1994).
Appellant has
acknowledged that he did not bring the overpayment before the bankruptcy court and the decision did not list the
overpayment as a discharged debt. William E. McCarty, 54 ECAB 525, 532-33 (2003).

2

the overpayment. Appellant completed an overpayment recovery questionnaire and advised that
he currently had funds in the amount of $1,020.00. His monthly income was $5,054.70 and his
spouse had income of $1,047.00 for a total household income of $6,101.25. Appellant had
monthly expenses of $7,191.31 including $650.00 for food, $850.00 for clothing, $1,700.00 for
utilities and medical expenses of $689.52. He paid an insurance policy of $901.79 per year and
had a monthly car payment of $765.84 and rent of $370.00 in addition to rooms and meals at
$1,200.00 per month and credit card debt of $1,200.00. Appellant also submitted a copy of his
bankruptcy settlement.
By decision dated November 19, 2008, the Office determined that appellant had received
an overpayment in the amount of $23,415.15 for which he was not at fault. It determined that
the overpayment principle balance was not subject to waiver, but waived recovery of interest.
The Office found that recovery of the overpayment would not defeat the purpose of the Act. The
claims examiner determined that the income of appellant’s spouse should not be considered in
determining his ability to repay the overpayment as she was not married to appellant at the time
the overpayment occurred. He found that total household income was $5,054.70. The claims
examiner reviewed appellant’s receipts and noted that his insurance expense of $901.79 was an
annual expense rather than a monthly expense in the amount of $75.15. He agreed with the food
expenses of $650.00 per month. The claims examiner found that appellant submitted clothing
and household receipts totaling $349.68 and yearly furniture expenses of $2,049.00 or $170.75
per month. He found that appellant had $2,849.00 in home improvements or monthly expense of
$237.42 and that he was allowed $50.00 for miscellaneous expenses for a total monthly clothing,
household, furniture, and miscellaneous expenses of $807.85. The claims examiner reduced
appellant’s monthly expenses by noting that he purchased an oil tank for $993.55 which should
be divided by 12 to reach the monthly expenses of $82.80 in additional to $69.50 for Dish
Network service, $96.45 for telephone service, and $49.70 for water and electric service totaling
$298.45 in monthly utilities. The claims examiner found appellant’s medical expenses of
$689.52 as reasonable, but disallowed an additional $1,200.00 in “rooms and meals” cost. The
claims examiner noted that appellant’s total credit card debt was $1,181.64, and that his
minimum monthly payments totaled $30.00. He included a car note of $765.84 plus gasoline
and insurance costs totaling $1,290.11 in automobile expenses. The claims examiner excluded
appellant’s rent in Florida of $370.00 per month as he resided in Maine. He found appellant’s
total monthly expenses to be $3,841.08 and that his income exceeded his expenses by $1,213.62.
Therefore, appellant did not need substantially all of his income to meet ordinary and necessary
living expenses. The Office found that recovery would not be against equity and good
conscience as appellant would not experience severe financial hardship, knew of the schedule
award payments made and did not rely to his detriment due to the overpayment. As the
overpayment was not listed in the bankruptcy proceedings, it was not discharged. The Office
claims examiner determined that, based on appellant’s age and resources, recovery would be
made by payment of one-third of his excess available income or $400.00 and waived collection
of any interest on the debt.
On appeal, appellant submitted evidence regarding additional medical expenses incurred
in the beginning in December 2008 and January 2009 as well as a reduction in his income. He
submitted medical evidence regarding his ongoing mental impairments. Appellant disagreed
with the claims examiner’s determination of reasonable and necessary expenditures and
requested additions and revisions.
3

LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides that, while an employee
is receiving compensation, he may not receive salary, pay or remuneration of any type from the
United States, except in limited circumstances.2 When a claimant receives a duplicative
compensation payment for a period that he has already received compensation for wage loss, an
overpayment of compensation is created.3
ANALYSIS -- ISSUE 1
Appellant received schedule awards for 16 and 37 percent impairment of his right lower
extremity. The medical evidence supported a total impairment of 37 percent. Appellant
therefore received a duplicate payment in compensation for 53 percent impairment of his right
lower extremity. The additional 16 percent represents an overpayment of compensation. The
Office properly determined that appellant received an overpayment in the amount of $23,425.15.
Appellant did not contest this amount. Therefore, the Board will affirm the Office’s
determination as to fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act4 provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of [the Act] or would be against equity
and good conscience.”5 If a claimant is without fault in the creation of an overpayment, the
Office may only recover the overpayment if recovery would neither defeat the purpose of the Act
nor be against equity and good conscience. The guidelines for determining whether recovery of
an overpayment would defeat the purpose of the Act or would be against equity and good
conscience are set forth in sections 10.434 through 10.437 of the Office’s regulations.
According to section 10.436, recovery of an overpayment would defeat the purpose of the
Act if recovery would cause hardship because the beneficiary needs substantially all of his or her
current income (including compensation benefits) to meet current, ordinary and necessary living
expenses, and, also, if the beneficiary’s assets do not exceed a specified amount as determined by
the Office from data provided by the Bureau of Labor Statistics.6 For waiver under the defeat the
purpose of the Act standard, an appellant must meet the two pronged test and show that he needs
2

5 U.S.C. § 8116(a).

3

See Lawrence J. Dubuque, 55 ECAB 667, 670-671 (2004).

4

5 U.S.C. §§ 8101-8193, § 8129(b).

5

Id. at § 8129(b).

6

Office procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent, plus $960.00 for each additional dependent. Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).

4

substantially all of his current income to meet current ordinary and necessary living expenses,7
and that her assets do not exceed the resource base.8
The burden is on the claimant to show that the expenses are reasonable and needed for a
legitimate purpose. If the Office determines that the amount of certain expenses are not ordinary
and necessary, particularly regarding the significant expenses of food, clothing and vehicles, the
Office must state in writing the reasons for this finding. The finding must be supported by
rationale, which may include reference to recognized research data that would show that the
claimant’s expenses exceed the average or range of expenses for the general population relevant
to the claimant’s circumstances.9 The Office must be careful to avoid counting an expense twice
when totaling the claimant’s ordinary and necessary living expenses.10
In order to establish that recovery of an overpayment would be against equity and good
conscience, an overpaid individual must either establish that she would experience a severe
financial hardship in attempting to repay the debt11 or overpaid individual could also establish
that in reliance on such payment or on notice that such payments would be made, he gave up a
valuable right or changed her position for the worse.12 If the claimant is not entitled to waiver
under the “defeat the purpose of the Act” clause the “against equity and good conscience” clause
must be considered by the Office in the written decision.13
ANALYSIS -- ISSUE 2
Appellant provided the Office with detailed financial records and advised that his
monthly income was $5,054.70. He also provided monthly expenses totaling $7,191.31. The
Office claims examiner examined each of the claimed monthly expenses to establish if recovery
would cause financial hardship because he needed substantially all of his current income to meet
current, ordinary and necessary living expenses.
The Office claims examiner reviewed appellant’s claimed expenses and found that his
monthly expenses totaled $3,841.08. The Office excluded appellant’s rent for his apartment in
Florida and the $1,200.00 listed in food and hotel expenses which appellant alleged were
incurred due to travel for medical appointments as he did not submit sufficient evidence to
7

An individual is deemed to need substantially all of his or her income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00. Desiderio Martinez, 55
ECAB 245, 250 (2004).
8

W.F., 57 ECAB 705 (2006).

9

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(3) (May 2004).
10

Id.

11

20 C.F.R. § 10.437(a).

12

Id. at § 10.437(b).

13

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(b) (May 2004)

5

establish this amount as necessary. The Board notes that the claims examiner misread the fuel
bill for $993.55 as a fuel tank but as he prorated the amount as a monthly expense of $82.80 and
heating fuel expenses were properly included. The Board finds that the Office properly
determined appellant’s monthly expenses. The Office stated in writing the reasons for finding
that the additional expenses were excluded and supported this determination with rationale. As
appellant’s monthly income exceeded his monthly expenses by more than $50.00, the Board
finds that appellant did not need substantially all of his income to meet ordinary living expenses.
The Office properly denied waiver on this ground. The Board further finds that appellant did not
establish that he would experience a severe financial hardship in attempting to repay the debt or
that in reliance on such payment or on notice that such payments would be made, he gave up a
valuable right or changed his position for the worse. Therefore appellant has not established that
recovery of the overpayment would be against equity and good conscience. The Board finds that
the Office properly denied waiver of the overpayment.
The Board notes that it does not have jurisdiction to review the Office’s determination
that the overpayment would be recovered by repayment of $400.00 per month. The Board’s
jurisdiction is limited to reviewing those cases where the Office seeks recovery from continuing
compensation under the Act.14
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $23,425.15, and that recovery of the principle of the overpayment is not subject to waiver.

14

Judith A. Cariddo, 55 ECAB 348, 353 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the November 19, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 30, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

